
	
		I
		111th CONGRESS
		1st Session
		H. R. 3530
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2009
			Mr. Welch introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a
		  Federal income tax credit for the purchase of certain nonroad
		  equipment.
	
	
		1.Short titleThis Act may be cited as the
			 Greener Gardens Act of
			 2009.
		2.Credit for qualified
			 nonroad equipment
			(a)Allowance of
			 creditSubpart B of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 is amended by inserting after section 30D the
			 following new section:
				
					30E.Credit for
				qualified nonroad equipment
						(a)Allowance of
				creditThere shall be allowed as a credit against the tax imposed
				by this chapter an amount equal to 25 percent of the qualified nonroad
				equipment expenses for the taxable year.
						(b)LimitationThe
				credit allowed under subsection (a) shall not exceed $1,000 with respect to
				each unit of qualified nonroad equipment placed in service by the taxpayer in
				the taxable year.
						(c)Qualified
				nonroad equipment expensesFor purposes of this section—
							(1)In
				generalThe term qualified nonroad equipment
				expenses means the cost of any qualified nonroad equipment the original
				use of which commences with the taxpayer and which is placed in service by the
				taxpayer during the taxable year.
							(2)Qualified
				nonroad equipment
								(A)In
				generalThe term qualified nonroad equipment means
				any equipment that is primarily used for lawn, garden, or forestry purposes,
				and that is described in subparagraph (B) or (C).
								(B)Equipment
				described in subparagraph (B)Equipment is described in this
				subparagraph if such equipment—
									(i)has a
				hybrid-electric drive train or cutting system which is powered by a generator
				or electrical storage device combined with a gasoline or diesel engine
				certified by the Environment Protection Agency at or below the current Federal
				standard,
									(ii)is regulated by
				the Environmental Protection Agency as a new, spark-ignition engine under part
				1054 of title 40, Code of Federal Regulations (or any successor regulation),
				and is at or below the Phase 3 standards for exhaust and evaporative emissions
				under part 1060 of title 40, Code of Federal Regulations (or any successor
				regulation), or
									(iii)is regulated by
				the Environmental Protection Agency as a new, compression-ignition engine under
				part 1039 of title 40, Code of Federal Regulations (or any successor
				regulation), and is at or below the standards for exhaust emissions under part
				1039.102 of title 40, Code of Federal Regulations (or any successor
				regulation), and identified for use with 100 percent biodiesel as determined by
				the Secretary in coordination with the Office of Energy Efficiency and
				Renewable Energy.
									(C)Equipment
				described in subparagraph
				(C)Equipment is described in
				this subparagraph if such equipment—
									(i)is
				powered by a motor drawing current from solar power, electricity, or
				rechargeable or replaceable batteries, or
									(ii)is powered by
				alternative power sources and—
										(I)is regulated by
				the Environmental Protection Agency as a new, spark-ignition engine under part
				1054 of title 40, Code of Federal Regulations (or any successor regulation),
				and
										(II)is a class 1 or 2
				engine certified by the Environmental Protection Agency as having an engine
				family that emits no more than 50 percent of the number of grams per kilowatt
				hour of regulated pollutants allowable under Phase 3 of the exhaust emissions
				standards under section 103 of part 1054 of title 40, Code of Federal
				Regulations (or any successor regulation), relating to handheld engines, or
				section 105 of such part, relating to nonhandheld engines, whichever is
				applicable.
										(3)Alternative
				power sourcesThe term alternative power sources
				means any alternative fuel as determined by the Secretary, in coordination with
				the Office of Energy Efficiency and Renewable Energy.
							(4)UnitThe
				term unit does not include any component of qualified nonroad
				equipment unless such component can be used independently.
							(d)Application with
				other credits
							(1)Business credit treated as part of general
				business creditSo much of
				the credit which would be allowed under subsection (a) for any taxable year
				(determined without regard to this subsection) that is attributable to property
				of a character subject to an allowance for depreciation shall be treated as a
				credit listed in section 38(b) for such taxable year (and not allowed under
				subsection (a)).
							(2)Personal credit
								(A)In
				generalFor purposes of this title, the credit allowed under
				subsection (a) for any taxable year (determined after application of paragraph
				(1)) shall be treated as a credit allowable under subpart A for such taxable
				year.
								(B)Limitation based
				on amount of taxIn the case of a taxable year to which section
				26(a)(2) does not apply, the credit allowed under subsection (a) for any
				taxable year (determined after application of paragraph (1)) shall not exceed
				the excess of—
									(i)the sum of the
				regular tax liability (as defined in section 26(b)) plus the tax imposed by
				section 55, over
									(ii)the sum of the
				credits allowable under subpart A (other than this section and sections 23,
				25D, 30, 30B, and 30D) and section 27 for the taxable year.
									(e)Special
				rules
							(1)Reduction in basisFor purposes of this subtitle, the basis of
				any property for which a credit is allowable under subsection (a) shall be
				reduced by the amount of such credit so allowed (determined without regard to
				subsection (d)).
							(2)Denial of double
				benefitNo credit shall be
				allowed under this section for any property for which a credit is allowed under
				any other provision of this chapter.
							(f)TerminationThis section shall not apply to any
				property placed in service—
							(1)in the case of equipment described in
				subsection (c)(2)(B), after the date that is 2 years after the date of the
				enactment of the Greener Gardens Act of
				2009, and
							(2)in the case of equipment described in
				subsection (c)(2)(C), after the date that is 5 years after such date of
				enactment.
							.
			(b)Conforming
			 amendments
				(1)Section
			 24(b)(3)(B) of the Internal Revenue Code of 1986 is amended by striking
			 and 30D and inserting , 30D, and 30E.
				(2)Section
			 25(e)(1)(C)(ii) of such Code is amended by inserting 30E, after
			 30D,.
				(3)Section 25B(g)(2)
			 of such Code is amended by striking and 30D and inserting
			 30D, and 30E.
				(4)Section 904(i) of
			 such Code is amended by striking and 30D and inserting
			 30D, and 30E.
				(5)Section 1016(a) of
			 such Code is amended by striking and at the end of paragraph
			 (36), by striking the period at the end of paragraph (37) and inserting
			 , and, and by adding at the end the following new
			 paragraph:
					
						(38)to the extent
				provided in section
				30E(e)(1).
						.
				(6)Section
			 1400C(d)(2) of such Code is amended by striking and 30D and
			 inserting 30D, and 30E.
				(c)Credit To be
			 part of business creditSection 38(b) of the Internal Revenue
			 Code of 1986 is amended by striking plus at the end of paragraph
			 (34), by striking the period at the end of paragraph (35) and inserting
			 , plus, and by adding at the end the following:
				
					(36)the portion of
				the qualified nonroad equipment credit to which section 30E(d)(1)
				applies.
					.
			(d)Clerical
			 amendmentThe table of sections for subpart B of part IV of
			 subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 inserting after the item relating to section 30D the following new item:
				
					
						Sec. 30E. Credit for qualified nonroad
				equipment.
					
					.
			(e)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
			
